Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The amendment filed 1/28/2022 has been entered.  
Claims 1-21 are pending.  
Claims 1-21 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 8, 12, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulter et al. (Pub. No.: US 20030130832 A1) in view of Nainar et al. (Pub. No.: US 20180013674 A1), hereafter respectively referred to as Schulter and Nainar.  
	In regard to Claim 1, Schulter teaches A method implemented by a first network element in a network (virtual Ethernet driver 310 dequeues 405 outgoing IP datagrams so that the packet may be sent on the network, Para. 49, 56, FIGS. 3A, 3B, 4A), the method comprising: sending, to a controller (sent to the control node-side networking logic--specifically, the virtual LAN server 335, Para. 56, FIGS. 3B, 4B), a message comprising topology information (the driver builds 425 an ARP request packet, Para. 56, FIGS. 3B, 4B), wherein the topology information comprises a first identifier of the first network element (FIG. 4B, in step 435, shows in the ARP request, source info in TLV header.  The driver modifies the information in the ARP request (mainly the source MAC), Para. 58, FIG. 3A, 3B, 4B), a second identifier indicating a type (a TLV (type-length-value) header, Para. 52.  The node prepends 430 the ARP packet with a TLV-type header, Para. 56, 103, FIGS. 3B, 4B), and an Internet Protocol (IP) address of the service function node (an ARP request packet containing the relevant IP address, Para. 56, FIGS. 3B, 4B).  
	Schulter teaches receiving, from the controller, a forwarding information (the driver creates 460 a local MAC header from the TLV header and 465 creates an ARP reply, Para. 58, FIGS. 3B, 4B.  The reply is then sent 470, Para. 58, FIGS. 3B, 4B).  
	Schulter teaches forwarding packets to the service function node according to the forwarding information (virtual Ethernet driver 310 dequeues 405 outgoing IP datagrams so that the packet may be sent on the network, Para. 49, FIG. 3B, 4A.  If the ARP logic 350 has the information, the information is used to send 420 the packet accordingly, Para. 50, FIG. 3B, 4A).  
Schulter fails to teach a service chain network, and an identifier indicating a service type of a service function node connected to the first network element.  
Nainar teaches a service chain network (FIG. 7A illustrates a Service Function Chain (SFC), which may include an initial service classification function 702, as an entry point into a Service Function Path (SFP) 704 (or service path), Para. 79).  
Nainar teaches an identifier indicating a service type (encapsulating the ARP request with a network service (NSH) header, Para. 16.  The NSH identifying an ARP service function, Para. 17.  A network service header (NSH) can include context headers, Para. 88.  Context headers shared in the NSH can provide a range of service-relevant information such as traffic classification, Para. 88) of a service function node connected to the first network element (FIGS. 7B-7C illustrate different service paths realized using service function chaining. These service paths can be implemented by encapsulating packets of a traffic flow with a network service header (NSH).  Para. 82).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar with the 

	In regard to Claim 8, Schulter teaches A method implemented by a controller (control node-side networking logic--specifically, the virtual LAN server 335, Para. 56, FIGS. 3B, 4B), the method comprising: receiving, from a network element in a network (virtual Ethernet driver 310 dequeues 405 outgoing IP datagrams so that the packet may be sent on the network, Para. 49, 56, FIGS. 3A, 3B, 4A), a message comprising topology information (the driver builds 425 an ARP request packet.  The ARP request is then sent via a dedicated RVI to the control node-side networking logic--specifically, the virtual LAN server 335.  Para. 56, FIGS. 3B, 4B), wherein the topology information comprises a first identifier of the network element (FIG. 4B, in step 435, shows in the ARP request, source info in TLV header.  The driver modifies the information in the ARP request (mainly the source MAC), Para. 58, FIG. 3A, 3B, 4B), a second identifier indicating a type (a TLV (type-length-value) header, Para. 52.  The node prepends 430 the ARP packet with a TLV-type header, Para. 56, 103, FIGS. 3B, 4B), and an Internet Protocol (IP) address of the service function node (an ARP request packet containing the relevant IP address, Para. 56, FIGS. 3B, 4B).  
 (the driver creates 460 a local MAC header from the TLV header and 465 creates an ARP reply, Para. 58, FIGS. 3B, 4B).  
Schulter teaches sending the forwarding information to the network element (The reply is then sent 470, Para. 58, FIGS. 3B, 4B).  
Schulter fails to teach a service chain network, and an identifier indicating a service type of a service function node connected to the network element.  
Nainar teaches a service chain network (FIG. 7A illustrates a Service Function Chain (SFC), which may include an initial service classification function 702, as an entry point into a Service Function Path (SFP) 704 (or service path), Para. 79).  
Nainar teaches an identifier indicating a service type (encapsulating the ARP request with a network service (NSH) header, Para. 16.  The NSH identifying an ARP service function, Para. 17.  A network service header (NSH) can include context headers, Para. 88.  Context headers shared in the NSH can provide a range of service-relevant information such as traffic classification, Para. 88) of a service function node connected to the network element (FIGS. 7B-7C illustrate different service paths realized using service function chaining. These service paths can be implemented by encapsulating packets of a traffic flow with a network service header (NSH).  Para. 82).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar with the teachings of Schulter since Nainar provides a technique for ARP interoperating with Service Function Chains, which can be introduced into the system of Schulter to permit 

	In regard to Claim 12, Schulter teaches A first network element in a network (virtual Ethernet driver 310 dequeues 405 outgoing IP datagrams so that the packet may be sent on the network, Para. 49, 56, FIGS. 3A, 3B, 4A) and comprising: at least one memory configured to store instructions; and at least one processor coupled to the at least one memory and configured to execute the instructions to cause the first network element to: send, to a controller (sent to the control node-side networking logic--specifically, the virtual LAN server 335, Para. 56, FIGS. 3B, 4B), a message comprising topology information (the driver builds 425 an ARP request packet, Para. 56, FIGS. 3B, 4B), wherein the topology information comprises a first identifier of the first network element (FIG. 4B, in step 435, shows in the ARP request, source info in TLV header.  The driver modifies the information in the ARP request (mainly the source MAC), Para. 58, FIG. 3A, 3B, 4B), a second identifier indicating a type (a TLV (type-length-value) header, Para. 52.  The node prepends 430 the ARP packet with a TLV-type header, Para. 56, 103, FIGS. 3B, 4B), and an Internet Protocol (IP) address of the service function node (an ARP request packet containing the relevant IP address, Para. 56, FIGS. 3B, 4B).  
Schulter teaches receive, from the controller, forwarding information (the driver creates 460 a local MAC header from the TLV header and 465 creates an ARP reply, Para. 58, FIGS. 3B, 4B.  The reply is then sent 470, Para. 58, FIGS. 3B, 4B).  
 (virtual Ethernet driver 310 dequeues 405 outgoing IP datagrams so that the packet may be sent on the network, Para. 49, FIG. 3B, 4A.  If the ARP logic 350 has the information, the information is used to send 420 the packet accordingly, Para. 50, FIG. 3B, 4A).  
Schulter fails to teach a service chain network, a identifier indicating a service type of a service function node connected to the first network element.  
Nainar teaches a service chain network (FIG. 7A illustrates a Service Function Chain (SFC), which may include an initial service classification function 702, as an entry point into a Service Function Path (SFP) 704 (or service path), Para. 79).  
Nainar teaches a identifier indicating a service type (encapsulating the ARP request with a network service (NSH) header, Para. 16.  The NSH identifying an ARP service function, Para. 17.  A network service header (NSH) can include context headers, Para. 88.  Context headers shared in the NSH can provide a range of service-relevant information such as traffic classification, Para. 88) of a service function node connected to the first network element (FIGS. 7B-7C illustrate different service paths realized using service function chaining. These service paths can be implemented by encapsulating packets of a traffic flow with a network service header (NSH).  Para. 82).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar with the teachings of Schulter since Nainar provides a technique for ARP interoperating with Service Function Chains, which can be introduced into the system of Schulter to permit 

In regard to Claim 18, Schulter teaches A controller (control node-side networking logic--specifically, the virtual LAN server 335, Para. 56, FIGS. 3B, 4B) comprising: at least one memory configured to store instructions; and at least one processor coupled to the at least one memory and configured to execute the instructions to cause the controller to: receive, from a network element in a network (virtual Ethernet driver 310 dequeues 405 outgoing IP datagrams so that the packet may be sent on the network, Para. 49, 56, FIGS. 3A, 3B, 4A), a message comprising topology information (the driver builds 425 an ARP request packet.  The ARP request is then sent via a dedicated RVI to the control node-side networking logic--specifically, the virtual LAN server 335.  Para. 56, FIGS. 3B, 4B), wherein the topology information comprises a first identifier of the network element (FIG. 4B, in step 435, shows in the ARP request, source info in TLV header.  The driver modifies the information in the ARP request (mainly the source MAC), Para. 58, FIG. 3A, 3B, 4B), a second identifier indicating a type (a TLV (type-length-value) header, Para. 52.  The node prepends 430 the ARP packet with a TLV-type header, Para. 56, 103, FIGS. 3B, 4B), and an Internet Protocol (IP) address of the service function node (an ARP request packet containing the relevant IP address, Para. 56, FIGS. 3B, 4B).  
 (the driver creates 460 a local MAC header from the TLV header and 465 creates an ARP reply, Para. 58, FIGS. 3B, 4B).  
Schulter teaches send the forwarding information to the network element (The reply is then sent 470, Para. 58, FIGS. 3B, 4B).  
Schulter fails to teach a service chain network, and a identifier indicating a service type of a service function node connected to the network element.  
Nainar teaches a service chain network (FIG. 7A illustrates a Service Function Chain (SFC), which may include an initial service classification function 702, as an entry point into a Service Function Path (SFP) 704 (or service path), Para. 79).  
Nainar teaches a identifier indicating a service type (encapsulating the ARP request with a network service (NSH) header, Para. 16.  The NSH identifying an ARP service function, Para. 17.  A network service header (NSH) can include context headers, Para. 88.  Context headers shared in the NSH can provide a range of service-relevant information such as traffic classification, Para. 88) of a service function node connected to the network element (FIGS. 7B-7C illustrate different service paths realized using service function chaining. These service paths can be implemented by encapsulating packets of a traffic flow with a network service header (NSH).  Para. 82).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar with the teachings of Schulter since Nainar provides a technique for ARP interoperating with Service Function Chains, which can be introduced into the system of Schulter to permit 


	In regard to Claim 21, Schulter teaches A system comprising: a network element (virtual Ethernet driver 310 dequeues 405 outgoing IP datagrams so that the packet may be sent on the network, Para. 49, 56, FIGS. 3A, 3B, 4A) configured to: send a message (sent to the control node-side networking logic--specifically, the virtual LAN server 335, Para. 56, FIGS. 3B, 4B) comprising topology information (the driver builds 425 an ARP request packet, Para. 56, FIGS. 3B, 4B), wherein the topology information comprises a first identifier of the network element (FIG. 4B, in step 435, shows in the ARP request, source info in TLV header.  The driver modifies the information in the ARP request (mainly the source MAC), Para. 58, FIG. 3A, 3B, 4B), a second identifier indicating a type (a TLV (type-length-value) header, Para. 52.  The node prepends 430 the ARP packet with a TLV-type header, Para. 56, 103, FIGS. 3B, 4B), and an Internet Protocol (IP) address of the service function node (an ARP request packet containing the relevant IP address, Para. 56, FIGS. 3B, 4B).  
Schulter teaches receive forwarding information (the driver creates 460 a local MAC header from the TLV header and 465 creates an ARP reply, Para. 58, FIGS. 3B, 4B.  The reply is then sent 470, Para. 58, FIGS. 3B, 4B).  
Schulter teaches forward packets to the service function node according to the forwarding information (virtual Ethernet driver 310 dequeues 405 outgoing IP datagrams so that the packet may be sent on the network, Para. 49, FIG. 3B, 4A.  If the ARP logic 350 has the information, the information is used to send 420 the packet accordingly, Para. 50, FIG. 3B, 4A).  
Schulter teaches a controller configured to: receive the message from the network element (The ARP request is then sent via a dedicated RVI to the control node-side networking logic--specifically, the virtual LAN server 335, Para. 56, FIGS. 3B, 4B).  
Schulter teaches obtain forwarding information (ARP request packet containing the relevant IP address, Para. 56, FIGS. 3B, 4B).  
Schulter teaches send the forwarding information to the network element (the ARP request packet is processed 435 by the control node and broadcast 440 to the relevant nodes, Para. 57, FIGS. 3B, 4B).
Schulter fails to teach a identifier indicating a service type of a service function node connected to the network element.  
Nainar teaches a identifier indicating a service type (encapsulating the ARP request with a network service (NSH) header, Para. 16.  The NSH identifying an ARP service function, Para. 17.  A network service header (NSH) can include context headers, Para. 88.  Context headers shared in the NSH can provide a range of service-relevant information such as traffic classification, Para. 88) of a service function node connected to the network element (FIGS. 7B-7C illustrate different service paths realized using service function chaining. These service paths can be implemented by encapsulating packets of a traffic flow with a network service header (NSH).  Para. 82).  
.   

Claims 2-4, 9-10, 13-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulter in view of Nainar, and further in view of Basturk et al. (Pub. No.: US 20020165981 A1), hereafter referred to as Basturk.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Schulter in view of Nainar teaches the forwarding entry.  
Schulter fails to teach the forwarding information comprises an IP prefix and next hop information, and wherein the next hop information includes the IP address.  
	Basturk teaches the forwarding information comprises an IP prefix and next hop information, and wherein the next hop information includes the IP address (a best NLRE is selected via processing for a NLRI from all of the reachable NLRE listed in the table for that prefix, Para. 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basturk with the teachings of Schulter in view of Nainar since Basturk provides a technique for determining forwarding involving prefixes, which can be introduced into the system of 


In regard to Claim 3, as presented in the rejection of Claim 1, Schulter in view of Nainar teaches the forwarding entry.  
Schulter fails to teach the packets comprise a destination IP address that matches the IP prefix.  
	Basturk teaches the packets comprise a destination IP address that matches the IP prefix (The routing database defines a mapping from destination address to logical (output) interface, enabling the router to forward packets along the best route toward their destination, Para. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basturk with the teachings of Schulter in view of Nainar since Basturk provides a technique for determining forwarding involving prefixes, which can be introduced into the system of Schulter in view of Nainar to ensure packets are properly routed through processing of prefix information.  

In regard to Claim 4, as presented in the rejection of Claim 1, Schulter in view of Nainar teaches the message.  
Schulter fails to teach the message further comprises network layer reachability information (NLRI), and wherein the NLRI comprises a type field indicating that the message comprises the topology information.  
(A network-layer-routing-information (NLRI) is a structure that represents a network prefix for layer 3 routing purposes, Para. 12.  All NLRIs from a routing table that are marked changed or deleted are queued and reviewed, Para. 14.  NLRI changes are processed and propagated on an ongoing basis between peers operating in any given network topology, Para. 176).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basturk with the teachings of Schulter in view of Nainar since Basturk provides a technique for determining forwarding involving prefixes, which can be introduced into the system of Schulter in view of Nainar to ensure packets are properly routed through processing of prefix information.  

In regard to Claim 9, as presented in the rejection of Claim 8, Schulter in view of Nainar teaches the forwarding entry.  
Schulter fails to teach the forwarding information comprises an IP prefix and next hop information, and wherein the next hop information includes the IP address.  
	Basturk teaches the forwarding information comprises an IP prefix and next hop information, and wherein the next hop information includes the IP address (a best NLRE is selected via processing for a NLRI from all of the reachable NLRE listed in the table for that prefix, Para. 12).  


In regard to Claim 10, as presented in the rejection of Claim 8, Schulter in view of Nainar teaches the message.  
Schulter fails to teach the message further comprises network layer reachability information (NLRI), and wherein the NLRI comprises a type field indicating that the message comprises the topology information.  
	Basturk teaches the message further comprises network layer reachability information (NLRI), and wherein the NLRI comprises a type field indicating that the message comprises the topology information (A network-layer-routing-information (NLRI) is a structure that represents a network prefix for layer 3 routing purposes, Para. 12.  All NLRIs from a routing table that are marked changed or deleted are queued and reviewed, Para. 14.  NLRI changes are processed and propagated on an ongoing basis between peers operating in any given network topology, Para. 176).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basturk with the teachings of Schulter in view of Nainar since Basturk provides a technique for 
In regard to Claim 13, as presented in the rejection of Claim 12, Schulter in view of Nainar teaches the forwarding entry.  
Schulter fails to teach the forwarding information comprises an IP prefix and next hop information, and wherein the next hop information includes the IP address.  
	Basturk teaches the forwarding information comprises an IP prefix and next hop information, and wherein the next hop information includes the IP address (a best NLRE is selected via processing for a NLRI from all of the reachable NLRE listed in the table for that prefix, Para. 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basturk with the teachings of Schulter in view of Nainar since Basturk provides a technique for determining forwarding involving prefixes, which can be introduced into the system of Schulter in view of Nainar to ensure packets are properly routed through processing of prefix information.  

In regard to Claim 14, as presented in the rejection of Claim 12, Schulter in view of Nainar teaches the packets.  
Schulter fails to teach the packets comprise a destination IP address that matches the IP prefix.  
(The routing database defines a mapping from destination address to logical (output) interface, enabling the router to forward packets along the best route toward their destination, Para. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basturk with the teachings of Schulter in view of Nainar since Basturk provides a technique for determining forwarding involving prefixes, which can be introduced into the system of Schulter in view of Nainar to ensure packets are properly routed through processing of prefix information.  

In regard to Claim 15, as presented in the rejection of Claim 12, Schulter in view of Nainar teaches the message.  
Schulter fails to teach the message further comprises network layer reachability information (NLRI), and wherein the NLRI comprises a type field indicating that the message comprises the topology information.  
	Basturk teaches the message further comprises network layer reachability information (NLRI), and wherein the NLRI comprises a type field indicating that the message comprises the topology information (A network-layer-routing-information (NLRI) is a structure that represents a network prefix for layer 3 routing purposes, Para. 12.  All NLRIs from a routing table that are marked changed or deleted are queued and reviewed, Para. 14.  NLRI changes are processed and propagated on an ongoing basis between peers operating in any given network topology, Para. 176).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basturk with the teachings of Schulter in view of Nainar since Basturk provides a technique for determining forwarding involving prefixes, which can be introduced into the system of Schulter in view of Nainar to ensure packets are properly routed through processing of prefix information.  

In regard to Claim 19, as presented in the rejection of Claim 18, Schulter in view of Nainar teaches the forwarding entry.  
Schulter fails to teach the forwarding information comprises an IP prefix and next hop information, and wherein the next hop information includes the IP address.  
	Basturk teaches the forwarding information comprises an IP prefix and next hop information, and wherein the next hop information includes the IP address (a best NLRE is selected via processing for a NLRI from all of the reachable NLRE listed in the table for that prefix, Para. 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basturk with the teachings of Schulter in view of Nainar since Basturk provides a technique for determining forwarding involving prefixes, which can be introduced into the system of Schulter in view of Nainar to ensure packets are properly routed through processing of prefix information.  





In regard to Claim 20, as presented in the rejection of Claim 18, Schulter in view of Nainar teaches the message.  
Schulter fails to teach the message further comprises network layer reachability information (NLRI), and wherein the NLRI comprises a type field indicating that the message comprises the topology information.  
	Basturk teaches the message further comprises network layer reachability information (NLRI), and wherein the NLRI comprises a type field indicating that the message comprises the topology information (A network-layer-routing-information (NLRI) is a structure that represents a network prefix for layer 3 routing purposes, Para. 12.  All NLRIs from a routing table that are marked changed or deleted are queued and reviewed, Para. 14.  NLRI changes are processed and propagated on an ongoing basis between peers operating in any given network topology, Para. 176).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basturk with the teachings of Schulter in view of Nainar since Basturk provides a technique for determining forwarding involving prefixes, which can be introduced into the system of Schulter in view of Nainar to ensure packets are properly routed through processing of prefix information.  


Claims 5, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulter in view of Nainar, and further in view of Sekiguchi et al. (Pub. No.: US 20050207447 A1), hereafter referred to as Sekiguchi.  
	In regard to Claim 5, as presented in the rejection of Claim 1, Schulter in view of Nainar teaches the service type.  
Schulter fails to teach the service type comprises a type of a service that the service function node provides, and wherein the service comprises antivirus protection, a firewall, application caching, application acceleration, or webpage optimization.
Sekiguchi teaches the service type comprises a type of a service that the service function node provides, and wherein the service comprises antivirus protection, a firewall, application caching, application acceleration, or webpage optimization (running any service that gives a characteristic normal response.  Various types of server are available that are capable of utilizing for example telnet and snmp, such as switches capable of setting for firewalls, SSL (Secure Sockets Layer) accelerators.  Para. 86).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sekiguchi with the teachings of Schulter in view of Nainar since Sekiguchi provides a technique for various types of security and forwarding services, which can be introduced into the system of Schulter in view of Nainar to ensure network connections are compatible with multiple services for securing and maintaining user connections.  

In regard to Claim 11, as presented in the rejection of Claim 8, Schulter in view of Nainar teaches the service type.  
Schulter fails to teach the service type comprises a type of a service that the service function node provides, and wherein the service comprises antivirus protection, a firewall, application caching, application acceleration, or webpage optimization.
Sekiguchi teaches the service type comprises a type of a service that the service function node provides, and wherein the service comprises antivirus protection, a firewall, application caching, application acceleration, or webpage optimization (running any service that gives a characteristic normal response.  Various types of server are available that are capable of utilizing for example telnet and snmp, such as switches capable of setting for firewalls, SSL (Secure Sockets Layer) accelerators.  Para. 86).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sekiguchi with the teachings of Schulter in view of Nainar since Sekiguchi provides a technique for various types of security and forwarding services, which can be introduced into the system of Schulter in view of Nainar to ensure network connections are compatible with multiple services for securing and maintaining user connections.  




In regard to Claim 16, as presented in the rejection of Claim 12, Schulter in view of Nainar teaches the service type.  

Sekiguchi teaches the service type comprises a type of a service that the service function node provides, and wherein the service comprises antivirus protection, a firewall, application caching, application acceleration, or webpage optimization (running any service that gives a characteristic normal response.  Various types of server are available that are capable of utilizing for example telnet and snmp, such as switches capable of setting for firewalls, SSL (Secure Sockets Layer) accelerators.  Para. 86).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sekiguchi with the teachings of Schulter in view of Nainar since Sekiguchi provides a technique for various types of security and forwarding services, which can be introduced into the system of Schulter in view of Nainar to ensure network connections are compatible with multiple services for securing and maintaining user connections.  



Claims 6, 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulter in view of Nainar, and further in view of Zhang et al. (Pub. No.: US 20150358235 A1), hereafter referred to as Zhang.  
	In regard to Claim 6, as presented in the rejection of Claim 1, Schulter in view of Nainar teaches the service type.  

	Zhang teaches receiving, from a classifier in the service chain network, the packets (SF forwarders 132 may also steer traffic according to service chain information attached to the data packets by the classifier 133, Para. 27, FIG. 1.  The classifiers 133 may be routers, switches, or any other network devices configured to perform service chain classification, Para. 28, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Schulter in view of Nainar since Zhang provides a technique for classifying packets, which can be introduced into the system of Schulter in view of Nainar to ensure packet are appropriately processed based on content and routing destination.  

In regard to Claim 7, as presented in the rejection of Claim 1, Schulter in view of Nainar teaches the packets.  
Schulter fails to teach forwarding the packets through a second network element.  
	Zhang teaches forwarding the packets through a second network element (SF forwarders 132 may also steer traffic according to service chain information attached to the data packets by the classifier 133, Para. 27, FIG. 1.  The classifiers 133 may be routers, switches, or any other network devices configured to perform service chain classification, Para. 28, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings 

In regard to Claim 17, as presented in the rejection of Claim 12, Schulter in view of Nainar teaches the processor.  
Schulter fails to teach receive, from a classifier in the service chain network, the packets.  
	Zhang teaches receive, from a classifier in the service chain network, the packets (SF forwarders 132 may also steer traffic according to service chain information attached to the data packets by the classifier 133, Para. 27, FIG. 1.  The classifiers 133 may be routers, switches, or any other network devices configured to perform service chain classification, Para. 28, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Schulter in view of Nainar since Zhang provides a technique for classifying packets, which can be introduced into the system of Schulter in view of Nainar to ensure packet are appropriately processed based on content and routing destination.  
Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103
1/28/2022 have been fully considered but they are not persuasive.  Page 10 of the Remarks presents the argument that However, Nainar's network virtualization edge (NVE) encapsulates an ARP request with a network service header (NSH), not an identifier indicating a service type of a service function node connected to the NVE.   This argument is not persuasive.  A network service (NSH) header contains information related to a certain service utilized with respect to a network.  Nainar teaches in Para. 17: “the NSH identifying an ARP service function” (emphasis added).  An ARP service of Nainar can be considered a type of service, and an NSH of Nainar provides identification of a function as an ARP service, which is substantively the same as an identifier indicating a service type of Claim 1.  
Nainar teaches in the Para. 88: “Context headers shared in the NSH can provide a range of service-relevant information such as traffic classification” (emphasis added).  This shows that a network service header of Nainar includes information related to classification of traffic with respect to an ARP service, where a classification of traffic for the service of Nainar can be considered a further elaboration of the type of service taught by Nainar.  As a result, the network service header information of Nainar that identifies the classification for traffic of a service, is substantively the same as an identifier indicating a service type of Claim 1.  


Page 11 of the Remarks presents the argument that Nainar's NVE does not encapsulate the ARP request with an identifier indicating a service type of a service function node connected to the NVE.   This argument is not persuasive.  The examiner notes that it is well known in the prior art that a network service header is a header carrying information directly related to a service utilized within a network, and such information implicitly provides identification of the service utilized within the network, since that information must have compatibility with the processes of the service within the network.  
In any case, a particular network service header of Nainar identifies a function as an ARP service.  The particular network service header of Nainar provides further information identifying the classification of traffic with respect to the service.  A network service header of Nainar identifying a function as an ARP service and providing information identifying the classification of traffic with respect to the service, is substantively the same as an identifier indicating a service type of Claim 1.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





Joshua Smith  
/J.S./  
2-10-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477